Case 20-41308        Doc 378    Filed 04/27/20 Entered 04/27/20 15:43:16        Main Document
                                            Pg 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re                                      )       Chapter 11
                                            )
 FORESIGHT ENERGY LP, et al.,               )       Case No. 20-41308-659
                                            )
                         Debtors.           )       Jointly Administered

              NOTICE OF HEARING ON MOTION AND DEADLINE FOR OBJECTIONS

         PLEASE TAKE NOTICE: The motion listed below (the “Motion”) is scheduled for
 hearing on June 1, 2020, at 10:00 a.m. (Central Time) at the United States Bankruptcy Court for
 the Eastern District of Missouri, Eastern Division, Thomas F. Eagleton US Courthouse, 111 S.
 10th St., 7th Floor – North Courtroom, St. Louis, Missouri 63102:

         •   Motion for Relief from the Automatic Stay filed by STEVEN SNIDERWIN

 WARNING: THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY
 AFFECT YOU. IF YOU DO NOT WANT THE COURT TO GRANT RELEIF
 REQUESTED IN A MOTION, YOU OR YOUR ATTORNEY MUST ATTEND THE
 HEARING. IF YOU OR YOUR ATTORNEY DOES NOT ATTEND THE HEARING, THE
 COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION.

 YOU MUST FILE AND SERVE YOUR OBJECTION BY May 26, 2020.

 YOUR OBJECTION MUST STATE WHY A MOTION SHOULD NOT BE GRANTED. IF
 YOU DO NOT FILE A TIMELY OBJECTION, THE RELIEF MAY BE GRANTED
 WITHOUT FURTHER NOTICE TO YOU. IF YO UOPPOSE A MOTION AND HAVE
 NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. THE TIME,
 DATE, AND LOCATION OF THE HEARING ARE SET OUT ABOVE. UNLESS THE
 PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
 HEARING AND MAY DECIDE THE MOTION AT THE HEARING. REPRESENTED
 PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.


                                                    LAWLER BROWN LAW FIRM

                                                    By:    /s/ Adam B. Lawler
                                                    Adam B. Lawler #6283341
                                                    Lawler Brown Law Firm
                                                    1600 W. Main St./P.O. Box 1148
                                                    Marion, IL 62959
                                                    Telephone: (618) 993-2222
                                                    Facsimile: (618) 731-4141
                                                    Email: service@lblf.com
Case 20-41308       Doc 378     Filed 04/27/20 Entered 04/27/20 15:43:16             Main Document
                                            Pg 2 of 2



                                  CERTIFICATE OF SERVICE

         The undersigned certifies that a true and correct copy of the foregoing was served
 electronically this 27th day of April, 2020, via CM/ECF to all persons receiving notice through that
 system. The undersigned further certifies that a true and correct copy of the foregoing was served
 this 27th day of April, 2020, on all parties on the Debtors’ most recent Master Notice list dated
 April 7, 2020 (a) by email, where email addresses are provided and (b) by the United States Postal
 Service, postage fully prepaid, in the event the most recent Master Notice List does not include an
 email address.



                                                       /s/Megan Barnett
